Citation Nr: 1718596	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a cardiac disability, a respiratory disability, and post-operative scars.  The Veteran appeared at an April 2010 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In June 2010, the Board remanded the Veteran's claims for additional development of the record.  

In December 2010, the Board denied service connection for a cardiac disability, a respiratory disability, and scars.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In October 2011, the Court granted the Parties' Joint Motion for Remand; vacated the December 2010 Board decision; and remanded the claims to the Board for additional action.  In May 2012, the Board remanded the claims for additional action.  

In September 2013, the Board denied service connection for a cardiac disability, a respiratory disability, and scars.  The Veteran appealed to the Court.  In January 2015, the Court granted the Parties' Joint Motion for Remand; vacated the September 2013 Board decision; and remanded the claims to the Board for additional action.  In April 2015, the Board remanded the claims for additional action.  

In February 2017, VA granted service connection for mitral valve prolapse and mitral valve replacement residuals and assigned a 30 percent rating from January 18, 2008, to March 31, 2008; a 60 percent rating from April 1, 2013, to August 4, 2014, a 30 percent rating from August 5, 2014, to May 4. 2016, and a 100 percent rating as of May 5, 2016; granted service connection for atrial fibrillation and assigned a 10 percent rating, effective January 18, 2008; and granted service connection for mitral valve replacement scar residuals and assigned a 0 percent rating, effective January 18, 2008.  

In a February 2017, supplemental statement of the case, the RO initially denied service connection for hypertension.  In no case will a supplemental statement of the case be used to announce decisions by the RO on issues not previously addressed in a statement of the case.  38 C.F.R. § 19.31(a) (2016).  

A March 2017 rating decision again denied service connection for hypertension.  In the April 2017 Appellant's Post-Remand Brief, the accredited representative stated that "the Appellant is in disagreement with decisions by the AOJ to deny his claim" for service connection for hypertension.  While clearly expressing disagreement with the denial of service connection, the accredited representative did not submit a Notice of Disagreement on VA Form 21-0958, as required.  In such situations, the Agency of Original Jurisdiction is to provide the claimant with written information on how to obtain VA Form 21-0958 and to inform him that VA regulations require the timely submission of a VA Form 21-0958 in order to submit an appeal of the decision at issue.  The completed VA Form 21-0958 must be submitted within one year of the date of the decision notice sent on the issues if the Veteran intends to appeal.  VA will take no further action until a completed VA Form 21-0958 is received.  M21-1, Part I, Chapter 5, Section B.3.h.  The RO should take the appropriate action in response to the disagreement with the denial of service connection for hypertension.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

The report of a May 2016 VA heart examination and a February 2017 addendum state that:  the Veteran exhibited exertional dyspnea associated with mitral regurgitation; an "axial chest imaging demonstrated a linear triangular density in the posterior right lobe with otherwise clear lungs (07/10/08);" "amiodarone was also administered to control his symptomatic atrial fibrillation;" and "amiodarone pulmonary toxicity is also possible, though pulmonary function tests are not available to support this."  The Board is unable to discern whether the Veteran was found to have a pulmonary disability and, if so, whether any pulmonary disability is related active service or service-connected disabilities.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for mitral valve prolapse, mitral valve replacement residuals, atrial fibrillation, mitral valve replacement scar residuals, and bilateral hearing loss.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Clinical documentation dated after February 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran including for treatment provided after February 2017.  

2.  Schedule the Veteran for a VA pulmonary examination to assist in determining the nature and etiology of any identified pulmonary disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all pulmonary disabilities found.  If no pulmonary disability is identified, that fact must be specifically stated.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any pulmonary disability is due to or the result of mitral valve prolapse, mitral valve replacement residuals, atrial fibrillation, or any other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any pulmonary disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due mitral valve prolapse, mitral valve replacement residuals, atrial fibrillation, or any other service-connected disabilities?  

3.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

